

116 HR 4959 IH: Pro-Growth Budgeting Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4959IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Kevin Hern of Oklahoma (for himself, Mr. Banks, Mr. Norman, Mr. Murphy of North Carolina, Mr. Kelly of Pennsylvania, Mr. Roy, Mr. Meuser, Mr. Johnson of Louisiana, Mr. Gooden, Mr. Mullin, Mr. Womack, Mr. Meadows, Mr. Upton, Mr. Davidson of Ohio, Mr. Jordan, Mr. Reschenthaler, and Mr. Green of Tennessee) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget and Impoundment Control Act of 1974 to provide for cost estimates of major legislation. 
1.Short titleThis Act may be cited as the Pro-Growth Budgeting Act. 2.Estimates of major legislation (a)In generalPart A of the Congressional Budget and Impoundment Control Act 1974 is amended by adding at the end the following new section: 
 
407.Estimates of major legislation 
(a)CBO cost estimatesAn estimate provided by the Congressional Budget Office under section 402 for any major legislation shall, to the extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such legislation. (b)Joint committee on taxation cost estimatesAn estimate provided by the Joint Committee on Taxation to the Director of the Congressional Budget Office under section 201(f) for any major legislation shall, to the extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such legislation. 
(c)Content of estimatesAn estimate referred to in this section shall, to the extent practicable, include— (1)a qualitative assessment of the budgetary effects (including macroeconomic variables described in subsections (a) and (b)) of such legislation in the 20-fiscal year period beginning after the last fiscal year of the most recently agreed to concurrent resolution on the budget that set forth appropriate levels required by section 301; and 
(2)an identification of the critical assumptions and the source of data underlying that estimate. (d)DefinitionsAs used in this section— 
(1)the term major legislation means any bill or joint resolution— (A)for which an estimate is required to be prepared pursuant to section 402 and that causes a gross budgetary effect (before incorporating macroeconomic effects) in any fiscal year over the years of the most recently agreed to concurrent resolution on the budget equal to or greater than 0.25 percent of the current projected gross domestic product of the United States for that fiscal year; or 
(B)designated as such by the chair or ranking member of the Committee on the Budget for all direct spending legislation other than revenue legislation or the Member who is chair or vice chair, as applicable, of the Joint Committee on Taxation for revenue legislation; and (2)the term budgetary effects means changes in revenues, outlays, and deficits.. 
(b)Clerical amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 note) is amended by inserting after the item relating to section 406 the following new item:   407. Estimates of major legislation.. 